The proof justifies the following findings: That respondent (1) used an automobile club as an agency, and its representative as an agent, to procure a large number of retainers from persons whose automobiles were damaged in accidents, and that he paid for those retainers. In many instances where he acted for such persons he did not see his clients until a settlement had been arranged; (2) began many actions for amounts which he knew were largely in excess of actual damages; (3) included in bills of particulars loss of wages of clients when the clients had suffered no such loss; (4) represented that clients had been treated by a doctor when he knew that theelients had not seen a doctor; (5) although a resident of the borough of Bronx and maintaining an office in the borough of Manhattan, he brought many actions in the Fifth District of the Borough of Queens (being in the Rockaways), where neither party to the action resided or had a place of business, and omitted to state on the face of the summons the residence of the plaintiff (Mun. Ct. Code, §§ 17,19), and (6) was guilty of subornation of perjury in an investigation before Mr. Justice Faber with reference to conditions in Queens county. All the foregoing were found by the official referee, with the exception of item “ 1.” Respondent has shown himself entirely unfit for a place at the bar. He was not engaged in the practice of the law, but was conducting a business enterprise. Corruption touched that business at every angle. The most serious of the charges of which he has been found guilty by the referee is the procurement of a client to swear falsely in the said investigation. The recommendation of the official referee for a suspension cannot be adopted. The respondent must be disbarred. Respondent disbarred and his name ordered to be struck from the roll of attorneys. Present —■ Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ.